Citation Nr: 1624592	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for gout of the bilateral feet.   

2. Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.   

3. Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.   

4. Entitlement to service connection for joint pain, to include as due to undiagnosed illness.   

5. Entitlement to a rating in excess of 10 percent for the service-connected Achilles tendonitis of the left ankle.

6. Entitlement to a rating in excess of 10 percent for the service-connected Achilles tendonitis of the right ankle.


7. Entitlement to a rating in excess of 20 percent for the service-connected status post left knee internal derangement, meniscal tear.

8. Entitlement to a rating in excess of 30 percent for the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2014 rating decisions issued by RO. 

The Veteran testified before the undersigned in a March 2016 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

In the appealed February 2014 rating decision, the RO granted an increased, 40 percent, rating for the Veteran's service-connected lumbar spine disability. The Veteran did not express disagreement with this increased rating. Nevertheless, the RO included the issue of an increased rating for the service-connected lumbar spine disability on the May 2015 Statement of the Case. The Veteran explicitly declined to perfect an appeal regarding the claim for an increased rating for the service-connected lumbar spine disability, limiting his perfected appeal to claims for service connection for gout, a skin disorder, chronic fatigue syndrome and joint pain. Though the undersigned took limited testimony on the issue of an increased rating for the service-connected lumbar spine disability during the March 2016 video-conference hearing, the Veteran indicated that he was not seeking an increased rating for the service-connected lumbar spine disability. As the Veteran has not perfected an appeal regarding the issue of an increased rating for the service-connected lumbar spine disability and testified that he is not seeking an increased rating for this disability, the issue of an increased rating for the lumbar spine disability is not before the Board on appeal and will not be addressed in this decision.

Additionally, in a November 2015 rating decision, the RO declined to reopen a previously denied claim for service connection for sleep apnea. The undersigned took testimony on a claim for service connection for sleep apnea in the context of the Veteran's claim of service connection for chronic fatigue. The sleep apnea issue is not currently before the Board on appeal at this time as the Veteran has not formally expressed disagreement with the November 2015 rating decision in that regard. Accordingly, a claim for whether new and material evidence has been received to reopen a claim for service connection for sleep apnea will not be addressed in this Board decision. Should the Veteran submit a notice of disagreement with the November 2015 rating decision regarding the claim for whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and perfect a timely appeal in this regard, the issue of whether new and material evidence has been received to reopen a claim for service connection for sleep apnea will be the subject of a subsequent Board decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Dermatitis is related to service.

2. The Veteran does not meet the criteria for chronic fatigue syndrome; his fatigue is attributable to sleep apnea.

3. The Veteran's joint pain is attributable to his service-connected bilateral knee, bilateral ankle and lumbar spine disabilities.

4. The service-connected Achilles tendonitis of the left ankle is manifested by moderate limited motion.

5. Prior to March 12, 2015, the service-connected Achilles tendonitis of the right ankle is manifested by moderate limited motion.

6. Beginning March 12, 2015, the service-connected Achilles tendonitis of the right ankle is manifested by marked limited motion.

7. There is painful range of motion in the left knee with extension at most limited to 15 degrees and flexion to 110 degrees.

8. There is painful range of motion in the right knee with extension at most limited to 20 degrees and flexion to 110 degrees.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for dermatitis are met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2. The criteria to establish service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3. The criteria to establish service connection for joint pain are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4. The criteria for a rating in excess of 10 percent for Achilles tendonitis of the left ankle have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

5. The criteria for a rating in excess of 10 percent for Achilles tendonitis of the right ankle for the period prior to March 12, 2015 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

6. The criteria for assignment of a 20 percent rating for Achilles tendonitis of the right ankle for the period beginning March 12, 2015 have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

7. The criteria for a rating in excess of 20 percent for status post left knee internal derangement, meniscal tear have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


8. The criteria for a rating in excess of 30 percent for degenerative joint disease of he right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in August 2010, January 2011 and November 2013. The claims were last adjudicated in May 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. With regard to the service connection claims, the examinations and the medical opinions obtained in December 2013 are adequate to evaluate the claims for service connection for a skin disorder, chronic fatigue syndrome and joint pain, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence  including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, gout (arthritis) is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, except as provided in 38 C.F.R. § 3.317(c) , VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii)  (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2) .

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3) . 

Compensation shall not be paid under 38 C.F.R. § 3.317 : (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) .

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Undiagnosed Illnesses

The Veteran contends that his current dermatitis, chronic fatigue and joint pains onset due to exposure to environmental hazards while he was stationed in the Persian Gulf during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's current chronic fatigue and joint pains onset due to exposure to environmental hazards while he was stationed in the Persian Gulf during his period of service and those appeals will be denied. 

Service treatment records are replete with reference to treatment for bilateral knee disorders, bilateral Achilles tendonitis and low back pain. Otherwise, service treatment records contain no documentation of complaints of or treatment for chronic fatigue and skin disorder.

Subsequent to service, the December 2013 reports of VA examinations document diagnoses of degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine; dermatitis; fatigue; degenerative joint disease and Achilles tendonitis of the bilateral ankles; and, degenerative joint disease and meniscal tear of the bilateral knees. The examiner explained that Veteran's fatigue, skin condition, and joint pain were diagnosable chronic multisymptom illnesses with partially explained etiology related to his sleep apnea, atopic dermatitis, and ankle, knee, and lumbar spine degenerative joint/disc disease. Additionally, the examiner explained that the Veteran had fatigue but it did not meet the criteria for chronic fatigue syndrome; his fatigue was most likely related to his sleep apnea. The examiner opined that the Veteran's fatigue, skin condition and joint pain were less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

The preponderance of the evidence is against the claims of service connection for chronic fatigue syndrome and joint pains and those appeals will be denied. Though the Veteran has current fatigue and joint pains, the preponderance of the evidence is against a finding of a linkage between the onset of the current fatigue and joint pains and a period of service. Rather, the evidence shows that the Veteran's current fatigue and joint pain were less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. (See December 2013 VA examination report). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the fatigue and joint pains and a period of the Veteran's service.

Additionally, though the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and contends that his current fatigue and joint pains onset from exposure to environmental hazards during his service in the Gulf, the presumptions referable to Persian Gulf veterans are inapplicable. His reported symptoms have been attributed to the known diagnoses of sleep apnea and degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine; degenerative joint disease and Achilles tendonitis of the bilateral ankles; and, degenerative joint disease and meniscal tear of the bilateral knees. Thus, service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran is competent to allege that he was exposed to environmental hazards during his service in the Persian Gulf. However, he is a lay person and is not competent to establish that he has current chronic fatigue syndrome and joint pains related thereto. The Veteran is not competent to provide etiology of any current fatigue or joint pains. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for chronic fatigue syndrome and joint pains must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the Board notes that the December 2013 report of VA examination reflects that his dermatitis onset in 1994. Accordingly, the evidence is in relative equipoise in showing that the current dermatitis onset during the Veteran's period of service. The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for a skin disorder is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the left ankle, left knee and right knee disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Ankles

The Veteran alleges that his left and right ankle disabilities meet the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit for the left ankle disability and the right ankle disability for the period prior to March 12, 2015 and these appeals will be denied. 

The ratings for the Veteran's Achilles tendonitis of the left and right ankles have been assigned pursuant to Diagnostic Code 5271. A 10 percent rating is assigned for moderate limitation of motion of the ankle. A maximum 20 percent rating is assigned for marked limitation of motion of the ankle 38 C.F.R. § 4.71a (2015).

The January 2011 report of VA examination reflects the Veteran's complaint of constant ankle pain centered in the Achilles tendon. His pain was aggravated in the morning, with prolonged sitting or standing and with walking. He also reported bilateral ankle swelling and instability. Motrin provided mild relief. His occupation as sports director was impacted by his bilateral ankle disability given that he had difficulty walking around to inspect the sport facilities. In daily living, he had difficulty traversing stairs, doing yard work or moving heavy household items (i.e., furniture). Range of motion in the bilateral ankles is plantar flexion to 30 degrees dorsiflexion 10 degrees, inversion 20 degrees and eversion to 10 degrees all with pain throughout and with no decrement due to pain or fatigue following repetitive motion. There was diffuse ankle tenderness especially throughout the Achilles
Tendons. There were tender nodules of the distal Achilles tendons bilaterally. Ankle stability and strength were normal. There was mild bilateral swelling.  

The August 2013 report of VA examination documents that the Veteran had plantar flexion of the right ankle to 40 degrees (with objective evidence of painful motion at 40 degrees) and dorsiflexion of the right ankle to 10 degrees (with objective evidence of painful motion at 15 degree). Plantar flexion of the left ankle was to 35 degrees (with objective evidence of painful motion at 35 degrees) and dorsiflexion of the left ankle to 10 degrees (with objective evidence of painful motion at 10 degree). There was no additional limitation of motion on repetitive use. There was no ankle ankylosis. Muscle strength testing was normal as was joint stability testing.

The March 2015 report of VA examination reflects the Veteran's complaint of daily bilateral ankle pain, more severe on the right. He had plantar flexion of the left ankle to 25 degrees and dorsiflexion of the left ankle to 15 degrees.  There was no additional limitation of motion of the left ankle on repetitive use. The Veteran reported that he experienced weekly flare-ups of a left ankle pain of a mild to moderate degree of severity that lasted several hours at a time. Range of motion testing of the right ankle was unable to be completed due to the Veteran experiencing flare up of pain in his right ankle. However, the examiner did document that during the flare ups of pain, the Veteran had 0 degrees of plantar flexion of the right ankle and dorsiflexion of the right ankle to 2 degrees. The examiner commented that the Veteran's bilateral ankle disabilities impacted his ability to perform his occupational tasks given that he was unable to walk and make rounds around the gym he managed. 

The Veteran clearly has limited motion of his ankles; however, for the left ankle and right ankle for the period of the appeal prior to March 12, 2015, the limited motion is of a moderate degree of severity. Indeed, the March 2015 report of VA examination reflects that the left ankle disability was manifested by pain of a mild to moderate degree of severity.

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation for his left ankle disability and right ankle disability for the period prior to March 12, 2015. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Simply, the Veteran's left ankle disability and right ankle disability prior to March 12, 2015 are productive of limited motion of the ankle of a moderate degree.

The preponderance of the evidence is therefore against a finding supporting a grant for a higher rating, in excess of 10 percent for Achilles tendonitis of the left ankle and Achilles tendonitis of the right ankle for the period of the appeal prior to March 12, 2015. 

However, the March 2015 report of VA examination documented that range of motion testing of the right ankle was unable to be completed due to the Veteran experiencing flare up of pain in his right ankle. The examiner did document that during the flare ups of pain, the Veteran had 0 degrees of plantar flexion of the right ankle and dorsiflexion of the right ankle to 2 degrees. These findings are consistent limitation of motion of a marked degree. Therefore, for the period of the appeal beginning on March 12, 2015, a 20 percent rating is warranted for the Achilles tendonitis of the right ankle. As evidence of ankylosis of the ankles has not been demonstrated, higher ratings are not warranted based on criteria for evaluating ankle ankylosis.

Knees

The Veteran alleges that his left and right knee disabilities meet the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeals will be denied. 

The ratings for the Veteran's left and right knee disabilities have been assigned pursuant to diagnostic code (DC) 5261. Under DC 5261, a rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5261 (limitation of extension of the leg) and DC 5260 (limitation of flexion of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

As a separate evaluation may also be assigned for subluxation (See 38 C.F.R. § 4.71a, DC 5257).

The September 2010 report of VA examination reflects the Veteran's complaint of constant bilateral knee pain, aggravated by walking and prolonged sitting. He also had complaints of bilateral knee locking, instability and swelling. He had flexion of the right knee to 80 degrees and extension of the right knee limited to 10 degrees. He had flexion of the left knee to 50 degrees and full extension of the left knee. There was no additional limitation of motion on repetitive use. There was no ligamentous laxity in any direction in any knee. Both knees were tender to palpation and there was mild crepitus on the left knee and none on the right. Evaluation for McMurray's test was very limited by guarding of the knees. 

The March 2015 report of VA examination reflects the Veteran's complaint of bilateral knee pain, aggravated by prolonged standing and walking and bilateral knee buckling. He had flexion of the right knee to 110 degrees and extension of the right knee limited to 20 degrees. He had flexion of the left knee to 110 degrees and extension of the left knee limited to 15 degrees. There was no additional limitation of motion on repetitive use. There was no right or left knee ankylosis. There was no right or left knee joint instability. The Veteran's ability to perform his occupational tasks was impacted by his knee disabilities given that the disabilities prevented him from walking and making rounds at the gym he managed. 

The Board finds that the weight of the evidence, lay and medical, demonstrates that the criteria have not been met for ratings in excess of 20 and 30 percent for the left and right knee disabilities, respectively. In this regard, the Board notes that the evidence does not reflect that the Veteran's left and right knee disabilities resulted in limitation of extension to 20 (left knee) and 30 (right knee) degrees.  Rather, the evidence at most shows that the Veteran's extension of the left knee was limited to 15 degrees (March 2015 VA examination) and extension of the right knee was limited 20 degrees (March 2015 VA examination). As the Veteran had flexion to 50 degrees (left knee) and 80 degrees (right knee) at worst (September 2010 VA examination), a separate rating for limitation of flexion is not warranted under 

Diagnostic Code 5260. Ankylosis, or impairment of the tibia and fibula are not demonstrated; thus, ratings in excess of 20 and 30 percent under Diagnostic Codes 5256, and 5262 are not warranted. Instability of the knee joint has not been demonstrated, thus a separate rating for recurrent subluxation or lateral instability is not warranted. For these reasons, the Board finds that the 20 and 30 percent ratings adequately contemplate the manifestations of the Veteran's left and right knee disabilities. 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his left and right knee disabilities do not meet the criteria for ratings in excess of 20 and 30 percent for his left and right knee disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain on use, limited motion and instability. However, the examinations disclosing that he did not have limitation of motion warranting a higher rating or joint instability, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of disability of a greater severity to warrant higher ratings.

The weight of the evidence does not demonstrate additional functional loss due to flare-ups of pain, pain on movement, and weakness.  There were no findings of additional functional loss on repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the criteria for ratings higher than 20 and 30 percent for the left and right knee disabilities, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's bilateral ankle and bilateral knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's bilateral ankle and bilateral knee disabilities are manifested by painful range of motion. The degrees of impairment and symptoms are included in the criteria found in the rating schedule for the ankle and knee disabilities. Because the schedular rating criteria are adequate to rate the ankle and knee disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 . " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected ankle and knee disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The limitation of motion of the Veteran's ankle and knee disabilities is specifically contemplated by the criteria discussed above, including the effect of the Veteran's ankle and knee disabilities on his occupation and daily life. In the absence of exceptional factors associated with the ankle and knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

 
ORDER

Service connection for dermatitis is granted.   

Service connection for chronic fatigue syndrome, to include as due to undiagnosed illness is denied.   

Service connection for joint pain, to include as due to undiagnosed illness is denied.   

A rating in excess of 10 percent for the service-connected Achilles tendonitis of the left ankle is denied.

A rating in excess of 10 percent for the service-connected Achilles tendonitis of the right ankle for the period of the appeal prior to March 12, 2015 is denied.

Beginning March 12, 2015, a 20 percent rating for the service-connected Achilles tendonitis of the right ankle is granted.

A rating in excess of 20 percent for the service-connected status post left knee internal derangement, meniscal tear is denied.

A rating in excess of 30 percent for the service-connected degenerative joint disease of the right knee is denied.



REMAND

As to his claim of service connection for gout of both feet, the Veteran has reported that while posted in Germany, he consulted a German physician who treated him for the disorder. During his March 2016 hearing, the Veteran stated that he was unsure whether records of this treatment were in his family's possession. 

Given his late report, the Board will afford the Veteran an opportunity to locate and submit any records from the treating German physician that may show that the Veteran was treated for gout in service as he has reported. 

The appeal pertaining to service connection for gout of both feet is therefore REMANDED for the following actions:

1. Contact the Veteran and afford him a reasonable period of time to obtain and submit any records in his possession, or which he reports he may obtain, indicating that he was treated for gout in service as he reported. The Veteran may submit any other medical or lay evidence indicating that he had gout or gout symptoms in service. If feasible, assist the Veteran in obtaining these records. If German language records are received, ensure that they are translated for the record. 

2. After a reasonable period of time or after the Veteran responds, readjudicate the claim. If necessary, conduct any VA medical examinations. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


